PER CURIAM.
The Republican Party of Dade County appeals an adverse final order of the Florida Elections Commission assessing a fine for the late filing of two campaign finance reports pursuant to Section 106.07(8)(b), Florida Statutes (1991). It is undisputed (a) that the amount of the fine originally assessed by the Dade County Supervisor of Elections was inaccurately calculated, and (b) that, upon an appeal by the Republican Party of Dade County, the Florida Elections Commission corrected this mathematical error, resulting in an increase in the amount of the fine assessed. The central point on appeal is the assertion that the Florida Elections Commission had no authority to correct this undisputed ministerial error. We do not agree and affirm because, in our view, the Florida Elections Commission has the inherent power to correct ministerial errors of this nature. This is particularly true where, as here, the ministerial error could later be corrected, in any event, by the Dade County Supervisor of Elections. Nor are we persuaded that a material procedural error occurred below. See Taylor v. Department of Professional Regulation, 520 So.2d 557 (Fla.1988).
Affirmed.